Case 6:20-cv-06481-FPG Document 3 Filed 07/07/20 ZAG 1 of 2

YOUS/ Tt6,

— UNMED STATES DAAC
WESTERN ODGIRCT OF NER YORK

 

Angeko DD DOMNGON

 

— GOEINST _ Proinny ¥ , Order Xo Siroud
Covse For
VARNA WACY
Suoperinviendrnt Wesos ev al. Tn jonckion ond,
TSkendantS . Te cy
x PRENCNING, Order
Cw No.

 

LADON Ane COMP , Suosikecr reread ain We,

I SOMA, AATETIAON cS Dose’ S GWOIN AO Ane BO
| en GF due. 20.20. ond WARS

CADERED Voor WR AVRO LS ext “osco8

* OSV. WS Meco Bacd_ CAST WN
OR Ane OND. Stas Coorirouse , 2120 US.
| Cmosknouse, WOO Srote Swwwr  Radneshec DQM Monk Wow\-\381
ON AN Boy cs -2) — Nn WOOK OX AS
SOON AMR CARAL OS COONS TAY Wag WEVA, LIN
PIDIOAMAKY WONCHON SOWA NGL ASSLE. QASOGAT AO
Ade bb ad St Wer Jedeacd Pues c Avi Proce dower

ENIPING, LV OTFOO Oss An@e_ BoceessolS WW _GHCL ,
MUISNLS Wis WoGoyees nid AL Snes PRASANS SOG AN
cack ond corkcinetion UK soe Acom L" 6s

oan ey Nock Conte , COTE NQNSRS WRSUGON ,

AHA SHORT SATANANIN S_ Wiha GORGOLL HOW MES.

WO
SAEED ANH GOI. SOG _,WOARTK VEY Wink Sokea
WokiMty Lo Foo. SF AAs esse).

_XOom™

 

 

AN \S HFUBIWER ORDER S\nck Aihecke \eamecioke

ONG DENGAN AANR. WRGLANG, and. SRTTMNEM\onl_Gr_AWis
Case 6:20-cv-06481-FPG Document 3 Filed 07/07/20 Page 2 of 2

\

KAR So Brow COUSe We Agkadanks L Sopednleriadenk Vamewe ,
Woon Modsy OAD. co D.PUez , OO.Sais WcCorky
ONC. TAN SE RAT CRS OO RON emmayees , ond ai
QUIGONS TET, Wh CONCRTT_OF So yerpationt wa Annem,
OND KRSWOINAO Hom L lenmediey ,OSWnod, Boy WOM
FANG NO POCONO VATRGENCY SRA, LOTR RM WEG
get SAAD Wn exe clos ot QIRGAK SRSA SY,
QIN LUNAR hs, Sige CQL SVG, ON PORA My
LAWN, TORBAGS_ LOCK AS Jods HF WS Ca. 1

TAG PORIVER ORDER, AM) Ddol SeMVIee_ OT _O

CEAY VE AVIS GORE OND GREK, AARSARAION PSN AMe
SERMdMES CV ANS COMP ON OC Hess LOSoiwe

Sin Ise. SeRMed Aeod Onda Scents seviees “Anaech .

LNked, Srotes Yack Adare

 

 

NQO TD AdanSON VEN
Fe Rants Core. Tacky
Sroka Rowke. Slo Boor WO
romno&_ NWN ASA

(2
